ORDER
PER CURIAM.
AND NOW, this 27th day of September, 1988, the Court having assumed plenary jurisdiction and heard oral argument, the Respondents’ preliminary objections are denied; the Petitioner’s Application for Summary Relief is granted. The Secretary of the Commonwealth of Pennsylvania is hereby directed to remove from the ballot in the General Election of 1988 the offices of Justice of the Supreme Court of Pennsylvania and Judge of the Superior Court of Pennsylvania. See the dissenting opinion of Justice (now Chief *315Justice) Nix in Cavanaugh v. Davis, 497 Pa. 351, 440 A.2d 1380 (1982).
Opinion to follow.
STOUT, J., did not participate in the consideration or decision of this case.